DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 8, 12, 15, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. Patent Application Publication 2010/0128799) in view of Ding et al. (U.S. Patent Application Publication 2014/0115516).
Regarding claim 1, Takahashi et al. discloses a method for video playback control, comprising: recognizing an attribute of a display control in a video playback interface (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); generating a playback parameter of a video to be played in response to the attribute (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); and 5playing the video in the video playback interface based on the playback parameter (Figs. 5 and 8; paragraph [0087] – at step S12 – an adding device 76 superimposes the main picture whose picture frame size has been decided based on the aspect ratio of the display device with the sub picture – a picture of which the main picture has been superimposed with the sub picture is displayed); said recognizing an attribute of a display control in a video playback interface comprising: obtaining the attribute of the display control by recognizing a first height of a first display area of the display control, wherein the attribute of the display control is configured to indicate that the 10first height is less than, greater than or equal to a predetermined threshold (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S12 – an adding device 76 superimposes the main picture whose picture frame size has been decided based on the aspect ratio of the display device with the sub picture – a picture of which the main picture has been superimposed with the sub picture is displayed; the predetermined threshold would be the aspect ratio of the display device).  However, Takahashi et al. fails to disclose obtaining the attribute of the display control by recognizing a state of a navigation bar, and indicate whether the navigation bar is in a transparent state or in a non-transparent state with a 15predetermined color.  
Referring to the Ding et al. reference, Ding et al. discloses a method for video playback control, comprising: said recognizing an attribute of a display control in a video playback interface comprising: obtaining the attribute of the display control by recognizing a state of a navigation bar, and indicate whether the navigation bar is in a transparent state or in a non-transparent state with a 15predetermined color (Figs. 3, 4A, 4B, 5A and 5B; paragraph [0066] – in Fig. 4A, the currently presented content of the screen is a list, and a part of content 46 shielded exists in the display area of the system bar 42 – after the first input is detected through S325, reference is made to Fig. 4B – Fig. 4B is a second schematic screenshot of a screen of a user equipment – it can be seen from Fig. 4B that, some other content 46 of the list is presented in the area shielded by the display area of the system bar 42 in Fig. 4A, so that the user can utilize the screen maximally to present content, so as to improve user experience; paragraph [0067] – alternatively, S345: the screen hides the system bar, and the screen zooms in and presents the currently presented content; paragraph [0068] – Fig. 5A is a third schematic screenshot of a screen of a user equipment – a screen 51, a system bar 52, and a schematic system level virtual operation button 53 and system level information 54 included by the system bar are shown in Fig. 5 likewise – in addition, the presented system bar further includes a hidden button 55 – content schematically presented in the drawing a photograph, which is fully presented on the upper interface of the display area of the system bar – after the first input is detected through S325, reference is made to Fig. 5B – Fig. 5B is a fourth schematic screenshot of a screen of a user equipment – it can be seen from Fig. 5B that, the currently presented content in Fig. 5A, that is, the photograph, is zoomed in and presented, so that the user can utilize the screen maximally to present the current content, so as to improve user experience; as can be seen from Fig. 5A the image can be seen through the transparent bar and the image is adjusted accordingly when the navigation bar is non-transparent, then in Fig. 5B the image is maximized on the screen when all navigation bars are hidden).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had obtained the state of the navigation bar as disclosed by Ding et al. in the method disclosed by Takahashi et al. in order to utilize the screen maximally to present the current content, so as to improve user experience.  Once Ding et al. is combined with Takahashi et al., both the aspect ratios of the video and the display as well as the state of the navigation bar will be considered when determining the final display size of the video.
Regarding claim 5, Takahashi et al. in view of Ding et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises20: determining whether subtitles need to be clipped based on a position of the subtitles in response to recognizing that the video contains the subtitles (Takahashi et al.: Figs. 5 and 8; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); and clipping the subtitles and fitting the video based on a width of the first display area, in response to determining that the subtitles need to be clipped (Takahashi et al.: Figs. 5 and 8; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device).  
Regarding claim 8, Takahashi et al. discloses 20an electronic device, comprising: a processor, a memory, configured to store instructions executable by the processor (Figs. 6 and 7); wherein the processor is configured to execute the instructions to perform: recognizing an attribute of a display control in a video playback interface (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); 25generating a playback parameter of a video to be played in response to the attribute (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); and playing the video in the video playback interface based on the playback parameter (Figs. 5 and 8; paragraph [0087] – at step S12 – an adding device 76 superimposes the main picture whose picture frame size has been decided based on the aspect ratio of the display device with the sub picture – a picture of which the main picture has been superimposed with the sub picture is displayed); said recognizing an attribute of a display control in a video playback interface comprising: obtaining the attribute of the display control by recognizing a first height of a first display area of the display control, wherein the attribute of the display control is configured to indicate that the 10first height is less than, greater than or equal to a predetermined threshold (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S12 – an adding device 76 superimposes the main picture whose picture frame size has been decided based on the aspect ratio of the display device with the sub picture – a picture of which the main picture has been superimposed with the sub picture is displayed; the predetermined threshold would be the aspect ratio of the display device).  However, Takahashi et al. fails to disclose obtaining the attribute of the display control by recognizing a state of a navigation bar, and indicate whether the navigation bar is in a transparent state or in a non-transparent state with a 15predetermined color.  
Referring to the Ding et al. reference, Ding et al. discloses a device for video playback control, comprising: said recognizing an attribute of a display control in a video playback interface comprising: obtaining the attribute of the display control by recognizing a state of a navigation bar, and indicate whether the navigation bar is in a transparent state or in a non-transparent state with a 15predetermined color (Figs. 3, 4A, 4B, 5A and 5B; paragraph [0066] – in Fig. 4A, the currently presented content of the screen is a list, and a part of content 46 shielded exists in the display area of the system bar 42 – after the first input is detected through S325, reference is made to Fig. 4B – Fig. 4B is a second schematic screenshot of a screen of a user equipment – it can be seen from Fig. 4B that, some other content 46 of the list is presented in the area shielded by the display area of the system bar 42 in Fig. 4A, so that the user can utilize the screen maximally to present content, so as to improve user experience; paragraph [0067] – alternatively, S345: the screen hides the system bar, and the screen zooms in and presents the currently presented content; paragraph [0068] – Fig. 5A is a third schematic screenshot of a screen of a user equipment – a screen 51, a system bar 52, and a schematic system level virtual operation button 53 and system level information 54 included by the system bar are shown in Fig. 5 likewise – in addition, the presented system bar further includes a hidden button 55 – content schematically presented in the drawing a photograph, which is fully presented on the upper interface of the display area of the system bar – after the first input is detected through S325, reference is made to Fig. 5B – Fig. 5B is a fourth schematic screenshot of a screen of a user equipment – it can be seen from Fig. 5B that, the currently presented content in Fig. 5A, that is, the photograph, is zoomed in and presented, so that the user can utilize the screen maximally to present the current content, so as to improve user experience; as can be seen from Fig. 5A the image can be seen through the transparent bar and the image is adjusted accordingly when the navigation bar is non-transparent, then in Fig. 5B the image is maximized on the screen when all navigation bars are hidden).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had obtained the state of the navigation bar as disclosed by Ding et al. in the device disclosed by Takahashi et al. in order to utilize the screen maximally to present the current content, so as to improve user experience.  Once Ding et al. is combined with Takahashi et al., both the aspect ratios of the video and the display as well as the state of the navigation bar will be considered when determining the final display size of the video.
Regarding claim 12, Takahashi et al. in view of Ding et al. discloses all of the limitations as previously discussed with respect to claim 8 including that 10wherein the processor is further configured to perform: determining whether subtitles need to be clipped based on a position of the subtitles in response to recognizing that the video contains the subtitles (Takahashi et al.: Figs. 5 and 8; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); and clipping the subtitles and fitting the video based on a width of the first display area, in response to determining that the subtitles need to be clipped (Takahashi et al.: Figs. 5 and 8; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device).  
Regarding claim 15, Takahashi et al. discloses 10a non-transitory storage medium, wherein when instructions in the storage medium are executed by a processor of an electronic device (Figs. 6 and 7), the electronic device is caused to perform: recognizing an attribute of a display control in a video playback interface (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); generating a playback parameter of a video to be played in response to the attribute (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); and playing the video in the video playback interface based on the playback parameter (Figs. 5 and 8; paragraph [0087] – at step S12 – an adding device 76 superimposes the main picture whose picture frame size has been decided based on the aspect ratio of the display device with the sub picture – a picture of which the main picture has been superimposed with the sub picture is displayed); said recognizing an attribute of a display control in a video playback interface comprising: obtaining the attribute of the display control by recognizing a first height of a first display area of the display control, wherein the attribute of the display control is configured to indicate that the 10first height is less than, greater than or equal to a predetermined threshold (Figs. 5 and 8; paragraph [0067] – data of the aspect ratio and so forth of the main picture are incorporated in encoded data of which the video signal of the main picture has been encoded; paragraph [0087] – at step S10, a main picture decoding section 72 decodes encoded data of the main picture demultiplexed by a demultiplexing section 71 – in addition, the main picture decoding section 72 extracts data of the aspect ratio and so forth of the main picture from the encoded data of the main picture – a main picture frame size converting section 74 converts the picture frame size of the main picture based on the aspect ratios of the main picture and the display device - at step S12 – an adding device 76 superimposes the main picture whose picture frame size has been decided based on the aspect ratio of the display device with the sub picture – a picture of which the main picture has been superimposed with the sub picture is displayed; the predetermined threshold would be the aspect ratio of the display device).  However, Takahashi et al. fails to disclose obtaining the attribute of the display control by recognizing a state of a navigation bar, and indicate whether the navigation bar is in a transparent state or in a non-transparent state with a 15predetermined color.  
Referring to the Ding et al. reference, Ding et al. discloses a method for video playback control, comprising: said recognizing an attribute of a display control in a video playback interface comprising: obtaining the attribute of the display control by recognizing a state of a navigation bar, and indicate whether the navigation bar is in a transparent state or in a non-transparent state with a 15predetermined color (Figs. 3, 4A, 4B, 5A and 5B; paragraph [0066] – in Fig. 4A, the currently presented content of the screen is a list, and a part of content 46 shielded exists in the display area of the system bar 42 – after the first input is detected through S325, reference is made to Fig. 4B – Fig. 4B is a second schematic screenshot of a screen of a user equipment – it can be seen from Fig. 4B that, some other content 46 of the list is presented in the area shielded by the display area of the system bar 42 in Fig. 4A, so that the user can utilize the screen maximally to present content, so as to improve user experience; paragraph [0067] – alternatively, S345: the screen hides the system bar, and the screen zooms in and presents the currently presented content; paragraph [0068] – Fig. 5A is a third schematic screenshot of a screen of a user equipment – a screen 51, a system bar 52, and a schematic system level virtual operation button 53 and system level information 54 included by the system bar are shown in Fig. 5 likewise – in addition, the presented system bar further includes a hidden button 55 – content schematically presented in the drawing a photograph, which is fully presented on the upper interface of the display area of the system bar – after the first input is detected through S325, reference is made to Fig. 5B – Fig. 5B is a fourth schematic screenshot of a screen of a user equipment – it can be seen from Fig. 5B that, the currently presented content in Fig. 5A, that is, the photograph, is zoomed in and presented, so that the user can utilize the screen maximally to present the current content, so as to improve user experience; as can be seen from Fig. 5A the image can be seen through the transparent bar and the image is adjusted accordingly when the navigation bar is non-transparent, then in Fig. 5B the image is maximized on the screen when all navigation bars are hidden).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had obtained the state of the navigation bar as disclosed by Ding et al. in the method disclosed by Takahashi et al. in order to utilize the screen maximally to present the current content, so as to improve user experience.  Once Ding et al. is combined with Takahashi et al., both the aspect ratios of the video and the display as well as the state of the navigation bar will be considered when determining the final display size of the video.
Regarding claim 19, Takahashi et al. in view of Ding et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the electronic device is further caused to 30perform: determining whether subtitles need to be clipped based on a position of the subtitles in 31PIDE1201081 USresponse to recognizing that the video contains the subtitles (Takahashi et al.: Figs. 5 and 8; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device); and clipping the subtitles and fitting the video based on a width of the first display area, in response to determining that the subtitles need to be clipped (Takahashi et al.: Figs. 5 and 8; paragraph [0070] – for the aspect ratio of the sub picture, a flag that represents an aspect ratio of 4:3, a flag that represents an aspect ratio of 16:9, or a flag that represents an aspect ratio of 4:3 or 16:9 is set; paragraph [0071] – the size and position of the subtitle projected on the screen of the display device are converted into proper values – the resultant subtitle is superimposed with the main picture and the resultant superimposed pictures are output; paragraph [0087] – at step S11, a sub picture decoding section 73 decodes encoded data of the sub picture demultiplexed by the demultiplexing section 71 and extracts data of the aspect ratio and so forth of the sub picture from the encoded data of the sub picture – a sub picture frame size converting section 75 converts the picture frame size of the sub picture based on the aspect ratios of the sub picture and the display device).  

Allowable Subject Matter
Claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
wherein, the playback parameter is a second height of a playback area for playing the video and in a case that the first height is less than the predetermined threshold and the navigation bar is in the transparent state, said generating a playback parameter of a video to be played in response to the attribute comprising at least one of: 20fitting the video based on a width of the first display area, determining that the second height is equal to the first height and setting a battery status bar, a status bar and the navigation bar to be in the transparent state, in response to a third height of an image area of the video being greater than or equal to the first height; scaling the video proportionally, determining that the second height is equal to the first height 25and setting the battery status bar, the status bar and the navigation bar to be in the transparent state, in response to the third height being greater than a difference between the first height and a fourth height of the navigation bar but less than or equal to the first height; scaling the video proportionally, determining that the second height is equal to the difference between the first height and the fourth height, setting the battery status bar and the status bar to be 30in the transparent state and setting the navigation bar to be in the non-transparent state with the predetermined color, in response to the third height being greater than a difference between the 20PIDE1201081USfirst height and a sum of the fourth height and a fifth height of the battery status bar but less than or equal to the difference between the first height and the fourth height; scaling the video proportionally, determining that the second height is equal to the difference between the first height and the fourth height, setting the battery status bar and the status bar to be 5in the transparent state and setting the navigation bar to be in the non-transparent state with the predetermined color, in response to the third height being greater than a difference between the first height and a sum of the fourth height, the fifth height and a sixth height of the status bar but less than or equal to the difference between the first height and the sum of the fourth height and the fifth height; 10scaling the video proportionally, determining that the second height is equal to the difference between the first height and the sum of the fourth height, the fifth height and the sixth height, setting the battery status bar, the status bar and the navigation bar to be in the non-transparent state with the predetermined color, in response to the third height being greater than a difference between the first height and a predetermined multiple of a sum of the fifth height and the sixth 15height but less than or equal to the difference between the first height and the sum of the fourth height, the fifth height and the sixth height, wherein the predetermined multiple is greater than or equal to 2; determining that the second height is equal to the third height, setting an area of the first display area excluding the playback area to be in the non-transparent state with the predetermined 20color, in response to the third height being less than or equal to the difference between the first height and the predetermined multiple of the sum of the fifth height and the sixth height (dependent claim 3, which depends from claim 1; dependent claim 10, which depends from claim 8; and dependent claim 17, which depends from claim 15).  
wherein the playback parameter is a second height of a playback area for playing the video and in a case that the first height is greater than or equal to the predetermined threshold and the navigation bar is in the non-transparent state with the 25predetermined color, said generating a playback parameter of a video to be played in response to the attribute comprising at least one of: fitting the video based on a width of the first display area, determining that the second height is equal to the first height and setting a battery status bar and a status bar to be in the transparent state, in response to a third height of an image area of the video being greater than or equal to the first 30height; scaling the video proportionally, determining that the second height is equal to the first height 21PIDE1201081USand setting the battery status bar and the status bar to be in the transparent state, in response to the third height being greater than a difference between the first height and a fifth height of the battery status bar but less than the first height; scaling the video proportionally, determining that the second height is equal to the first height, 5and setting the battery status bar and the status bar to be in the transparent state, in response to the third height being greater than a difference between the first height and a sum of a sixth height of the status bar and the fifth height but less than or equal to the difference between the first height and the fifth height; scaling the video proportionally, determining that the second height is equal to the difference 10between the first height and the sum of the fifth height and the sixth height, and setting the battery status bar and the status bar to be in the non-transparent state with the predetermined color, in response to the third height being greater than a difference between the first height and a predetermined multiple of the sum of the fifth height and the sixth height but less than or equal to the difference between the first height and the sum of the fifth height and the sixth height, wherein 15the predetermined multiple is greater than or equal to 2; and determining that the second height is equal to the third height, and setting an area of the first display area excluding the playback area to be in the non-transparent state with the predetermined color in response to the third height being less than or equal to the difference between the first height and the predetermined multiple of the sum of the fifth height and the sixth height (dependent claim 4, which depends from claim 1; dependent claim 11, which depends from claim 8; and dependent claim 18, which depends from claim 15).25
wherein the playback parameter is a second height of a playback area for playing the video and in a case that the first height is less than the predetermined threshold and the navigation bar is in the transparent state, said generating a playback parameter of a video to be played in response to the attribute comprising at least one of: determining that the second height is equal to a difference between the first height and a fifth 30height of the battery status bar, setting a battery status bar to be in the non-transparent state with the predetermined color and setting a status bar and the navigation bar to be in the transparent state, 22PIDE1201081 USin response to a seventh height of an image area of the fitted video being greater than or equal to the difference between the first height and the fifth height but less than or equal to the first height; determining that the second height is equal to a difference between the first height and a fourth height of the navigation bar, setting the battery status bar and the status bar to be in the transparent 5state and setting the navigation bar to be in the non-transparent state with the predetermined color, in response to the seventh height being greater than or equal to the difference between the first height and the fourth height but less than or equal to the difference between the first height and the fifth height; determining that the second height is equal to a difference between the first height and a sum 10of the fourth height and the fifth height, setting the status bar to be in the transparent state and setting the battery status bar and the navigation bar to be in the non-transparent state with the predetermined color, in response to the seventh height being greater than the difference between the first height and the sum of the fourth height and the fifth height but less than or equal to the difference between the first height and the fourth height; 15determining that the second height is equal to a difference between the first height and a sum of the fourth height, the fifth height and a sixth height of the status bar, and setting the battery status bar, the status bar and the navigation bar to be in the non-transparent state with the predetermined color, in response to the seventh height being greater than or equal to the difference between the first height and the sum of the fourth height, the fifth height and the sixth height but 20less than the difference between the first height and the sum of the fourth height and the fifth height; and determining that the second height is equal to the seventh height, and setting an area of the first display area excluding the playback area to be in the non-transparent state with the predetermined color, in response to the seventh height being less than or equal to the difference between the first 25height and the sum of the fourth height, the fifth height and the sixth height but greater than a difference between the first height and a predetermined multiple of the sum of the fifth height and the sixth height, wherein the predetermined multiple is greater than or equal to 2 (dependent claim 6, which depends from claims 1 and 5; dependent claim 13, which depends from claims 8 and 12; and dependent claim 20, which depends from claims 15 and 19).  
wherein the playback parameter is a second height of a playback area for playing the video and in a case that the first height is greater than or equal to the 30predetermined threshold and the navigation bar is in the non-transparent state with the predetermined color, said generating a playback parameter of a video to be played in response to 23PIDE1201081USthe attribute comprising at least one of: determining that the second height is equal to a difference between the first height and a fifth height of the battery status bar, setting a battery status bar and the navigation bar to be in the non-transparent state with the predetermined color and setting a status bar to be in the transparent 5state, in response to a seventh height of an image area of the fitted video being greater than or equal to the difference between the first height and the fifth height but less than or equal to the first height; determining that the second height is equal to a difference between the first height and a sum of a fourth height of the navigation bar and the fifth height, and setting the battery status bar, the 10status bar and the navigation bar to be in the non-transparent state with the predetermined color, in response to the seventh height being greater than or equal to a difference between the first height and the fourth height but less than or equal to the difference between the first height and the fifth height; determining that the second height is equal to the seventh height, and setting an area of the first 15display area excluding the playback area to be in the non-transparent state with the predetermined color, in response to the seventh height being greater than a difference between the first height and a predetermined multiple of a sum of the fifth height and a sixth height of the status bar but less than the difference between the first height and the sum of the fifth height and the sixth height, wherein the predetermined multiple is greater than or equal to 2 (dependent claim 7, which depends from claims 1 and 5; and dependent claim 14, which depends from claims 8 and 12).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
November 3, 2022